Citation Nr: 1814528	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected vertigo.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for vertigo, claimed as Meniere's Disease and assigned a noncompensable rating.  Jurisdiction was later transferred to the RO in Roanoke, Virginia.

In March 2017, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.

The Veteran advised in his September 2012 notice of disagreement and in an attachment to his June 2014 VA Form 9 that he is seeking treatment for his vertigo from non-VA providers.  In September 2017, he submitted an August 2017 Disability Benefits Questionnaire (DBQ) completed by Barry Strasnick, M.D., as well as treatment records from Dr. Strasnick.  In a January 2015 letter to C. Stokes Kirkland, M.D., Dr. Strasnick noted that he would schedule the Veteran for vestibular screening with audiometric testing.  The results of this screening are not of record.  On remand, the Veteran's complete treatment records from Drs. Kirkland and Strasnick should be obtained.

The most recent VA examination for the Veteran's vertigo was conducted more than 7 years ago, in September 2011.  As the case must be remanded, the Veteran should also be scheduled for a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all medical care providers that have treated him for his vertigo since January 2012, to include, but not limited to, C. Stokes Kirkland, M.D. and Barry Strasnick, M.D.  Then, obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination, to address the nature and severity of his vertigo.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




